REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a starting block comprising a wedge-shaped body having an upper surface and a lower surface, wherein the upper surface defines an inclined surface with respect to the lower surface; at least one blind bore extending through the lower surface; at least one cleat associated with the at least one blind bore, the cleat extending from the lower surface; wherein the at least one blind bore and the at least one cleat are dimensioned and positioned relative to each other such that when the wedge-shaped body is rotated from a first position to a second position 180o about a horizontal axis extending across and through a center point of the lower surface, at least a portion of the at least one cleat extends through a location previously occupied in the first position by the at least one blind bore.

Claim 2 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding independent claim 3, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a starting block comprising a wedge-shaped body having an upper surface and a lower surface, wherein the upper surface defines an inclined surface with respect to the lower surface; at least one blind bore extending through the lower surface; at least one cleat associated with the at least one blind bore, the cleat extending from the lower surface; wherein the at least one blind bore and the at least one cleat are dimensioned and positioned relative to each other such that when the wedge-shaped body is rotated from a first position to a second position 180 about a horizontal axis extending across and through a center point of the lower surface, at least a portion of the at least one cleat 2extends through a location previously occupied in the first position by the at least one blind bore; wherein the lower surface comprises at least one block hollow forming a depression in the lower surface.

Claims 4-7 depend either directly or indirectly from claim 3 and are allowable for all the reasons claim 3 is allowable.

Regarding independent claim 8, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a starting block comprising a wedge-shaped body having an upper surface and a lower surface, wherein the upper surface defines an inclined surface with respect to the lower surface; at least one blind bore extending through the lower surface; at least one cleat associated with the at least one blind bore, the cleat extending from the lower surface; wherein the at least one blind bore and the at least one cleat are dimensioned and positioned relative to each other such that when the wedge-shaped body is rotated from a first position to a second position 180 about a horizontal axis extending across and through a center point of the lower surface, at least a portion of the at least one cleat extends through a location previously occupied in the first position by the at least one blind bore; and 3further comprising 
at least one reversible fastener connected to the lower surface of the starting block.

Claims 9-12 depend either directly or indirectly from claim 8 and are allowable for all the reasons claim 8 is allowable.

Regarding independent claim 13, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a starting block system, comprising: a first starting block and a second starting block, the first starting block and the second starting block having an identical configuration, each comprising: a wedge-shaped body having an upper surface and a lower surface, wherein the upper surface defines an inclined surface with respect to the lower surface; at least one blind bore extending through the lower surface; at least one cleat associated with the at least one blind bore, the cleat extending from the lower surface; wherein when the lower surface of the first starting block contacts the lower surface of the second starting block and the upper surface of the first starting block is parallel to the upper surface of the second starting block, at least a portion of the at least one cleat of the first starting block extends into the at least one blind bore of the second starting block, and at least a portion 4of the at least one cleat of the second starting block extends into the at least one blind bore of the first starting block.

Claims 14 and 15 depend either directly or indirectly from claim 13 and are allowable for all the reasons claim 13 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784